DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 16/385,721; 15/187,217; 13/739,445; and 61/589,178 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures fail to provide support for providing, by the application platform within the instance of the virtual application, one or more graphical user interface elements adapted to allow a user to define a performance indicator to monitor asset conditions and trigger automated action based on changes associated with the performance indicator for an asset associated with a tenant in the cloud-based multi-tenant-enabled system and providing, by the application platform, a graphical user interface including visualization of relevant asset and operational data, based on at least the data from the asset sensors, to indicate performance of the asset.  
Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 19 August, 8 April, 29 January 2021 and 18 August 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6, 15, 17 and 19 include providing, by the application platform within the instance of the virtual application, one or more graphical user interface elements adapted to allow a user to define a performance indicator to monitor asset conditions and trigger automated action based on changes associated with the performance indicator for an asset associated with a tenant in the cloud-based multi-tenant-enabled system and providing, by the application platform, a graphical user interface including visualization of relevant asset and operational data, based on at least the data from the asset sensors, to indicate performance of the asset.  Support for a performance indicator is only found in the claims.  Examiner recognizes the support for the application platform 104 generates the virtual application 106 within the browser application that includes one or more GUI displays adapted to allow the user of the client device to select or otherwise indicate a desire to view or otherwise monitor information pertaining to the site 114 being managed (e.g., by selecting the ‘ENERGY CONSOLE’ tab 402).  However, there is no support for a performance indicator.  The definition of the performance indicator as claimed is not disclosed.
Dependent claims 2-5, 7-14, 16, 18 and 20 are rejected under the same rationale as independent claims.
Claim 3 includes a dashboard including information about a status of the asset.  Support for a dashboard is only found in the claim.  Examiner recognizes the support for the application platform 104 generates the virtual application 106 within the browser application that includes one or more GUI displays adapted to allow the user of the client device to select or otherwise indicate a desire to view or otherwise monitor information pertaining to the site 114 being managed (e.g., by selecting the ‘ENERGY CONSOLE’ tab 402).  However, there is no support for a dashboard.  The dashboard as claimed is not disclosed.
Claim 4 includes a geospatial context of the asset.  Support for a geospatial context is only found in the claim.  There is no support for a geospatial context.  The geospatial context as claimed is not disclosed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), in part, providing, by the application platform within the instance of the virtual application, one or more graphical user interface elements adapted to allow a user to define a performance indicator to monitor asset conditions and trigger automated action based on changes associated with the performance indicator for an asset associated with a tenant in the cloud-based multi-tenant-enabled system and providing, by the application platform, a graphical user interface including visualization of relevant asset and operational data, based on at least the data from the asset sensors, to indicate performance of the asset.  This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited computer elements are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Dependent claims are rejected under the same rationale as independent claims.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s), in part, monitoring, at the cloud-based multi-tenant-enabled system, data from asset sensors for changes associated with the performance indicator and determining, by the application platform, an automated action based on the changes associated with the performance indicator.  This judicial exception is not integrated into a practical application because data gathering steps required to manage a condition of an asset do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited computer elements are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Dependent claims are rejected under the same rationale as independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-5, 13, 14, 16, 17 and 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pub. No. 2020/0274773 A1 (USPN 11,012,320 B2) to Mortsolf et al.
As per claim 1, the Mortsolf et al. reference discloses a method of managing a condition of an asset associated with a tenant in a cloud-based multi-tenant-enabled system, the cloud-based multi-tenant-enabled system comprising an application platform (see [0033], “Multi-access Edge Computing (MEC)”) to provide an instance of a virtual application (“applications”) to a client (“mobile device”) over a network (“mobile network”), the method comprising: providing, by the application platform (“Multi-access Edge Computing (MEC)”) within the instance of the virtual application (“applications”), one or more graphical user interface (see [0039], “graphical console 230”) elements adapted to allow a user to define a performance indicator (see [0048], “set of performance data (stats)”) to monitor (see [0039], “advanced monitoring feature”) asset conditions (see [0039], “one or more conditions, parameters or states of the system 20 or any assets 210”) and trigger automated action (“advanced controls feature”) based on changes associated with the performance indicator (“set of performance data (stats)”); monitoring, at the cloud-based multi-tenant-enabled system (“cloud computing capabilities”), data from asset sensors (see [0089], “various asset monitoring, sensors”) for changes associated with the performance indicator (“set of performance data (stats)”); determining, by the application platform (“Multi-access Edge Computing (MEC)”), an automated action (see [0066], “change or update respective controllable features of the assets”) based on the changes associated with the performance indicator (“set of performance data (stats)”); and providing, by the application platform (“Multi-access Edge Computing (MEC)”), a graphical user interface (“graphical console 230”) including visualization of relevant asset and operational data (“set of performance data (stats)”), based on at least the data from the asset sensors (“various asset monitoring, sensors”), to indicate performance (“set of performance data (stats)”) of the asset (“any assets 210”).
As per claim 2, the Mortsolf et al. reference discloses the visualization of relevant asset and operational data (“set of performance data (stats)”) includes information about a configuration (see [0044], “configuration data”) of the asset (“any assets 210”).
As per claim 3, the Mortsolf et al. reference discloses the visualization of relevant asset and operational data (“set of performance data (stats)”) comprises a dashboard (see [0039], “display panel and/or other visual or audible indications”) including information about a status (see [0066], “status monitoring data”) of the asset (“any assets 210”).
As per claim 4, the Mortsolf et al. reference discloses the visualization of relevant asset and operational data (“set of performance data (stats)”) provides a geospatial context (see [0042], “any assets 210”) of the asset (“any assets 210”).
As per claim 5, the Mortsolf et al. reference discloses the visualization of relevant asset and operational data (“set of performance data (stats)”) comprises information about physical and logical relationships (see [0042], “geographic map 300”) of the asset (“any assets 210”) to other assets (“any assets 210”).
As per claim 13, the Mortsolf et al. reference discloses the application platform (“Multi-access Edge Computing (MEC)”) initiating the automated action (“change or update respective controllable features of the assets”) by the asset (“any assets 210”) in response to determining the automated action “change or update respective controllable features of the assets”) should be undertaken (see [0058], “change manager process”).
As per claim 14, the Mortsolf et al. reference discloses the graphical user interface (“graphical console 230”) comprises a graphical representation (see [0039], “a display panel and/or other visual or audible indications”) of a state (see [0068], “operational state”) of the asset (“any assets 210”).
As per claim 16, the Mortsolf et al. reference discloses the asset (“any assets 210”) comprises an electrical appliance (see [0048], “computing machines, servers, etc.”) at a site (see figure 4, “sites”) associated with the tenant (“user or operator 240”).
As per claim 17, the Mortsolf et al. reference disclose a non-transitory computer-readable medium having computer-executable instructions stored thereon that, when executed by a processing system of a cloud-based multi-tenant-enabled system, cause the processing system to: provide, within an instance of a virtual application (see [0033], “applications”), one or more graphical user interface (see [0039], “graphical console 230”) elements adapted to allow a user to define a performance indicator (see [0048], “set of performance data (stats)”) to monitor (see [0039], “advanced monitoring feature”) asset conditions (see [0039], “one or more conditions, parameters or states of the system 20 or any assets 210”) and trigger automated action (“advanced controls feature”) based on changes (“change or update respective controllable features of the assets”) associated with the performance indicator (“set of performance data (stats)”) for an asset (“any assets 210”) associated with a tenant (“user or operator 240”) in the cloud-based multi-tenant-enabled system (“cloud computing capabilities”); monitor data from asset sensors (see [0089], “various asset monitoring, sensors”) for changes associated with the performance indicator (“set of performance data (stats)”); determine an automated action (see [0066], “change or update respective controllable features of the assets”) based on the changes associated with the performance indicator (“set of performance data (stats)”); and provide a graphical user interface (“graphical console 230”) including visualization of relevant asset and operational data (“set of performance data (stats)”), based on at least the data from the asset sensors (“various asset monitoring, sensors”), to indicate performance (“set of performance data (stats)”) of the asset (“any assets 210”).
As per claim 19, the Mortsolf et al. reference discloses a multi-tenant cloud-based system comprising: a data storage element (see [0072], “data store 1330 … a table, database or relational information structure”) to maintain an association between an asset (“assets”) associated with a tenant (see [0039], “user or operator 240”) and a performance indicator (see [0048], “set of performance data (stats)”); and a processing system coupled to the data storage element (“data store 1330 … a table, database or relational information structure”) and a network (see [0033], “mobile network”) to: provide, by an application platform (see [0033], “Multi-access Edge Computing (MEC)”) within an instance of a virtual application (“applications”) provided to a client (“mobile device”) over the network (“mobile network”), one or more graphical user interface (see [0039], “graphical console 230”) elements adapted to allow a user to define a performance indicator (see [0048], “set of performance data (stats)”) to monitor (see [0039], “advanced monitoring feature”) asset conditions (see [0039], “one or more conditions, parameters or states of the system 20 or any assets 210”) and trigger automated action (“advanced controls feature”) based on changes associated with the performance indicator (“set of performance data (stats)”); monitor data from asset sensors (see [0089], “various asset monitoring, sensors”) for changes associated with the performance indicator (“set of performance data (stats)”); determine, by the application platform (“Multi-access Edge Computing (MEC)”), an automated action (see [0066], “change or update respective controllable features of the assets”) based on the changes associated with the performance indicator (“set of performance data (stats)”); and provide, by the application platform (“Multi-access Edge Computing (MEC)”), a graphical user interface (“graphical console 230”) including visualization of relevant asset and operational data (“set of performance data (stats)”), based on at least the data from the asset sensors (“various asset monitoring, sensors”), to indicate performance (“set of performance data (stats)”) of the asset (“any assets 210”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references are cited to further show the state of the art with respect to asset management in general:
	USPN 10,620,598 B2 to Halabieh
	USPN 9,361,008 B2 to Kling et al.
	USPN 8,914,504 B2 to Grelewicz et al.
	USPN 8,897,835 B2 to Yuen et al.
	USPN 7,295,960 B2 to Rappaport et al.
	USPN 7,295,119 B2 to Rappaport et al.
	USPN 7,206,646 B2 to Nixon et al.
	USPN 5,241,257 to Nordby et al.
	US Pub. No. 2022/0019638 A1 to Stephenson et al.
	US Pub. No. 2020/0074865 A1 to Chu et al.
	US Pub. No. 2019/0079996 A1 to MOCHEL et al.
	US Pub. No. 2010/0262313 A1 to CHAMBERS et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        13 July 2022